Citation Nr: 1641695	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  04-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for osteochondritis desiccans of the left knee with arthrotomy residuals (left knee disability).

2.  Entitlement to an initial compensable rating for bilateral hearing loss, prior to July 15, 2008, to a rating higher than 10 percent from July 15, 2008 to May 30, 2013, to a rating higher than 20 percent, from May 30, 2013 to April 7, 2014 and to a rating higher than 30 percent, from April 7, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to February 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2004 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2009, April 2011, April 2013, and November 2013, the Board remanded these claims for additional development.  The issue of entitlement to an increased rating for the left knee was denied by the Board in an April 2015 decision and the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to a TDIU were remanded.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court issued an order that granted a Joint Motion for Remand (JMR), which partially vacated the Board's April 2015 decision involving entitlement to an increased rating for the left knee, and remanded the matter to the Board for action in compliance with the motion.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for his left knee disability and bilateral hearing loss, as well as entitlement to a TDIU.

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the January 2016 JMR, the Court determined that the Board's finding that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was not warranted for the Veteran's left knee disability and its finding that a remand was required for consideration of entitlement to a TDIU for the same service-connected disability under 38 C.F.R. § 4.16 was contradictory and inadequately explained.  In particular, the Board failed to explain how it evaluated evidence of the Veteran's unemployability in relation to a referral for extraschedular rating, to include the effect of the left knee disability on his occupation, or why the record was complete for purposes of an extraschedular rating but not for a TDIU.  The Court indicated that the Board must reexamine the evidence of record and seek any other evidence the Board feels is necessary.

During the course of this appeal, a new precedential opinion that directly affects this case was issued.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The November 2015 VA examination report does not comply with Correia.  Accordingly, the Board finds that a new VA examination is required.

Additionally, the Board notes that in the April 2015 Remand, the RO was instructed to obtain VA treatment records, issue the appropriate notice relating to the TDIU claim, and afford the Veteran a VA examination for his TDIU claim.  The RO was to readjudicate the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to a TDIU, and issue a supplemental statement of the case (SSOC).  While the records were obtained, notice was sent, and examinations were conducted, the issues were not readjudicated and the SSOC has not been issued.  On remand, the issues should be readjudicated, and if the benefits sought are not granted, a SSOC must be issued.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the severity of his left knee disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include range of motion testing, and the degree at which pain occurs.

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint (right knee).  

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  

The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

2.  After completion of the above, the RO must readjudicate all claims on appeal (increased rating for left knee, increased rating for bilateral hearing loss and entitlement to a TDIU).  

If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

3.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




